Exhibit 10.5
 
267
Notary Stamp
Ricardo Olivares Pizarro
Signature


Notary Stamp
Ricardo Olivares Pizarro


Index No. 1,352


ACV
Mining Manifestación
Purchase Option Contract
from
Manuel Antonio Cortes Araya
To
Minera Polymet Limitada


Appearing in Vallenar, Republic of Chile, on November 25, 2011, before me,
Ricardo Olivares Pizarro, Lawyer, Notary Public and Official Registrar of
Commerce and Mines, with an office at 960 Calle Prat, local 14, are: Manuel
Antonio Cortez Araya, ID No. 9 466 739-9, Chilean, single, domiciled at 298-A
calle Arturo Alessandri, community of Vallenar, hereinafter “the Seller”; and
Kevin Robert Mitchell, Canadian, married with totally separate assets,
miner,  ID No.14 498 917-1, representing, as authorized, Minera Polymet
Limitada, a Chilean mining company, tax No. 76 814 170-3, both domiciled at 3260
calle Baldomero Lillo, Vallenar.  The appearing parties are of legal age and
have verified their identities with ID cards and state:
 
 
 

--------------------------------------------------------------------------------

 
 
I: Identification of Manifestación: Manuel Cortés declares to be the sole and
exclusive owner of the mining manifestación designated PIBE 1-20, located in
sector Sierra la Chinchilla, community of Vallenar, Province of Huasco, Region
of Atacama.  Its UTM coordinates refer to the international elipsoide reference
of 1924, Datum sudamericano La Canoa of 1956, Zone 19 and are, as a point of
interest, the following:  North:6.843.300.000m and East 348.500.000m.  The total
surface area at the time was 200 hectares, divided into 20 properties of 10
hectares each.  The application for mensura was filed on the date of June 24,
2011, for the total of the properties stated, with a total surface area of 200
hectares, divided into 20 properties of 10 hectares each.  The manifestación is
registered on page 3444, no. 2797 of the 2010 Register of Discoveries of the
Registrar of Mines of Vallenar.  The mining Manifestación identified was
presented before the First Court of Vallenar and the substantiation of the
establishment process is in case no. V-25,114-2010.  The Manifestación PIBE 1-20
identified above will be designated hereinafter “Manifestación”.


II: Declaration of Certainty and Responsibility:  The Seller declares to be the
sole owner of the Manifestación identified in Clause I of the present document,
and that said Manifestación is not affected by any mortgage, ban, litigation,
seizure, lien, promise of sale, option, or any other impediment that may affect
free use, enjoyment or disposal and that no person may, with good reason, claim
rights or report defects with respect to said Manifestación that has rightfully
established and valid constitutional proceedings and has fully and timely paid
all of the patents and taxes necessary for its establishment and
protection.  The Seller states that there exists no legal action, judgment,
claim or threat of proceeding with respect to the Manifestación and that the
legal titles are lawful and established in conformity with mining legislation
and no person may, with good reason, claim rights or report defects with respect
to said Manifestación, and the minerals contained therein, and that there exists
no overlap, clash or conflict with any third party rights that may authorize
said third party to explore or exploit any substance capable of being mined on
the same land or area.
 
 
 

--------------------------------------------------------------------------------

 
 
III: Option to Purchase Offer:  By the present document, the Seller, Manuel
Antonio Cortés Araya, grants to Minera Polymet Limitada the option to purchase
and irrevocably offers to sell, assign and transfer to Minera Polymet Limitada
the Manifestación designated PIBE 1-20 identified in Clause I above, authorizing
Minera Polymet Limitada to accept the option cited under the terms and
conditions related in this contract.  The Manifestación, and the minerals
contained therein, will be sold and transferred with all of its usage, rights,
customs, and obligations and free from all burdens, prohibitions, resolutory
conditions, embargos, pending litigations, overlaps as well as any impediment
that may affect free usage, enjoyment and disposal and with all of the mining
patents fully paid.  The Seller is responsible for the clear title, in
conformity with the law.
 
IV: Purchase Price:  The purchase price for the Manifestación identified in
Clause I above is equivalent, in national currency, to the amount of
US$100,000.  In spite of the above, in the event that the option to purchase the
Mining Property is exercised prior to the expiration of the term indicated in
Clause V that follows, the price of sale will increase by the amount of the
option price that has not been accrued and paid, in conformity with that which
is stipulated in Clause VII.


V: Option Term:  The option term, within which Minera Polymet Limitada may
freely accept or reject the offer of sale for the mining properties identified
in Clause I, expires 36 months from the date of this document.
 
 
 

--------------------------------------------------------------------------------

 
 
VI: Kevin Robert Mitchell, on behalf of Minera Polymet Limitada, accepts the
option granted to Minera Polymet Limitada by virtue of this document, being
authorized by said company to accept or reject the offer made by the Seller so
that Minera Polymet Limitada may decide to accept or not accept the purchase of
the Manifestación identified in Clause I at any time from the date of this
document until the expiration of 36 months, under the terms of Article 169 and
other applicable articles of the Mining Code.  If Minera Polymet Limitada
decides to accept the offer, it will declare its intentions by signing, before
the Notary that authorizes this contract or before a substitute or replacement
Notary, a public document stating the acceptance and that is accompanied by the
payment of the outstanding portion of the option and sale price at the time of
the signing of the acceptance document.  The Notary will submit the payment to
the Seller after having registered ownership of the Manifestación referred to in
this document, which is free of all liens, mortgages, prohibitions and
litigations, in the name of Minera Polymet Limitada.  For this purpose, Minera
Polymet Limitada will submit a cashier’s cheque in the name of the Seller to the
Notary that authorizes this document so that said Notary may submit said cheque
to the Seller, or to whomsoever is his rightful representative, once the
registrations with the Registrar of Mines of Vallenar and the other
certifications that fulfill that which is indicated in this Clause have been
duly verified.  The parties expressly stipulate that the submission of the
cashier’s cheque for the amount of the price of sale before indicated will
produce a novation and, as a consequence, the act of submission will fully and
irrevocably extinguish the obligation of Minera Polymet Limitada to pay the
price of sale.  The corresponding Registrar of Mines, having seen a copy of the
present document and a copy of the acceptance document that Minera Polymet
Limitada may sign, will register the mining properties, identified in Clause I
of this document, in the name of Minera Polymet Limitada, all by virtue of that
which is stipulated in the final paragraph of Article 169 of the Mining Code
that deals with option contracts for mining concession purchase, according to
which, the sole acceptance of the irrevocable offer will be sufficient to
complete the proposed sale, with the sole requirement that both the offer and
the acceptance be recorded in public documents.  It is stated that the present
option is granted to be exercised upon all of the concessions together, and as
such may not be exercised upon any one of the concessions, but rather upon all
of them as if they were one body.  Minera Polymet Limitada will send a copy of
the acceptance that it may sign, in conformity with this Clause, to the Seller
by means of ordinary mail to the address related in the appearing section of
this document.  The parties agree that an error or omission in the sending of
said mail will not affect the full validity and effectiveness of said acceptance
and the purchase of the mining rights.  Without damage to the above, at any
moment Minera Polymet Limitada may express, by public document annotated at the
Registrar of Mines, its decision to decline the present option contract, without
giving reason and taking the date of the marginal notation in the respective
document as the date of the rejection of the offer.  The document referred to
must be sent by certified mail to the domicile of the Seller 30 consecutive days
prior to the anticipated date on which the marginal notation is to be made.  It
will also be understood that Minera Polymet Limitada has declined to exercise
the option if any one of the payments referred to in the following clause fails
to be paid.  In this case, the obligation of Minera Polymet Limitada to carry
out the option installment payments and the price of sale, as indicated in the
following clause, will cease immediately.  Finally, in the event that Minera
Polymet Limitada declines, it must lift, within 60 days and at its own expense,
all of the prohibitions that may have been established with respect to these
mining properties, by virtue of the present document.
 
 
 

--------------------------------------------------------------------------------

 
 
VII: Option Price and Method of Payment:  The price of the option contract is
the amount of US$400,000 to be paid in the equivalent of national currency pesos
at the exchange rate indicated in Clause XI that follows.  Minera Polymet
Limitada will pay the price to the Seller in the following manner:
 
a)
Payment One: With the amount in legal currency that is equivalent to US$40,000,
to be paid in cash with this act and the Seller declares to have received in
full conformity and satisfaction,

 
b)
Payment Two: With the amount in legal currency that is equivalent to US$50,000
that will be paid within the term of 6 months from the date of this document,

 
c)
Payment Three: With the amount in legal currency that is equivalent to US$60,000
that will be paid within the term of 12 months from the date of this document,

 
d)
Payment Four: With the amount in legal currency that is equivalent to US$70,000
that will be paid within the term of 18 months from the date of this document,

 
e)
Payment Five: With the amount in legal currency that is equivalent to US$80,000
that will be paid within the term of 24 months from the date of this document,
and

 
f)
Payment Six: With the amount in legal currency that is equivalent to US$100,000
that will be paid within the term of 30 months from the date of this document.

Payment one shall be paid in any event.  The rest of the payments will accrue
only in the case where Minera Polymet Limitada decides to pursue the option to
purchase.  Therefore, if Minera Polymet Limitada declines the offer made,
whether by means of a declaration as referred to in Clause V of this contract or
by failing to pay the amounts related above within the terms stated, the
obligation of Minera Polymet Limitada to carry out the remainder of the option
payments that have not accrued as of the date of the abandonment and to pay the
purchase price will cease immediately, without damage to that which is
stipulated later in this document.  The Seller will not be obligated to repay
the payments already received, which will be retained as sole and exclusive
indemnity for the damages of any nature or type that may have, within the option
term, caused the act of having impeded the negotiation or exploration of the
Manifestación that is the object of this contract or that may have caused Minera
Polymet Limitada to decide to decline the offer or that may have resulted from
any other cause or motive related to this contract.  If, within the term of 36
months, Minera Polymet Limitada opts to acquire the mining properties, it will
pay the remaining price of sale upon exercising the acceptance option within the
thirty days following the date of acceptance.  In all cases the payment will be
made by means of a cashier’s cheque in the name of Manuel Antonio Cortés Araya
and against the signing before the Notary of the respective document who will
report the payment itself.
 
 
 

--------------------------------------------------------------------------------

 
 
VIII: Payment for the price of sale:  The price of sale for the Manifestación
identified in Clause I, payable upon the exercising of the option to purchase,
is the amount in national currency pesos equivalent to US$100,000 and which will
be paid within the term of 36 months from the date of this document.


IX: Irrevocability: This contract will have the character of the option to
purchase mines contract, indicated in Article 169 of the Mining Code, and agrees
with the nature of irrevocability, so that the Seller may not repent or retract
the offer.  Consequently, at any time the sole acceptance of the irrevocable
offer by Minera Polymet Limitada, will be sufficient to complete the sale with
respect to the Manifestación.  If the option term expires and Minera Polymet
Limitada has not accepted the offer of sale for the Mining Properties referred
to herein, it will be understood that Minera Polymet Limitada has declined to
exercise the option granted in this document.  If any of the payments of the
option price that are identified in Clause VII of this document are not paid, it
will be understood that Minera Polymet Limitada has declined the option for the
Manifestación, without the cited payment being required.  In the occurrence of
any of the aforementioned events, the Seller will be able to request the
cancellation of the registrations that may have been made by virtue of this
contract.
 
 
 

--------------------------------------------------------------------------------

 
 
X: Royalty:  Minera Polymet Limitada, in the case of exercising the purchase
option in this document and provided that the Manifestación is exploited, is
obligated to pay royalties, hereinafter “the Royalty”, of 1.5% of the value
corresponding to the liquid or net sales of the refined minerals of copper or
NSR that have been extracted from the Manifestación and have been paid for by
ENAMI or any other purchaser.  This payment will have an upper limit of
US$1,000,000 to be paid in the equivalent of national currency at the “observed”
exchange rate.  The payment of the royalty of 1.5% corresponding to the net or
liquid sales referred to above will be made monthly and, to that effect, the
settlements for each period will be carried out within the 10 days following the
date on which ENAMI or any other purchaser has carried out the respective
payment.  The settlement will be sent to Manuel Antonio Cortés Araya, for his
review, together with sufficient data to determine the amount and the value
corresponding to the royalty.  If Manuel Cortés does not carry out observances
regarding the settlement within seven days following the submission on the part
of Minera Polymet Limitada, it will be understood that said settlement and the
corresponding payment will have been totally and definitively approved.  The
payment of the royalty must be accompanied by a declaration that demonstrates,
with reasonable detail, the work carried out on the mining properties and the
results up until the date of payment.  In with the sufficient data that Minera
Polymet Limitada must provide, there must be the bills of sale from ENAMI or any
other purchaser together with the respective invoice book.  In the event that
Manuel Antonio Cortés Araya has observances with respect to said documents, he
may request from Minera Polymet Limitada authorization to access the records
related to them, having given proper advance notice.  At any time, and while the
amount indicated in this clause is not fully paid, Minera Polymet Limitada may
put and end to the payment of the Royalty indicated above, and as such, it must
pay to Manuel Cortes the difference between the payments made as of that date
and the total amount of US$1,000,000.  Nothing in the present clause shall be
interpreted as though Minera Polymet Limitada assumes the obligation to exploit
the Manifestación that is given as an option in this act.
 
 
 

--------------------------------------------------------------------------------

 
 
XI: Exchange Rate: The amounts of money expressed as dollars in the present
document will be paid in national currency pesos at the Observed U.S. Dollar
exchange rate, according to the exchange rate published by the Central Bank of
Chile in the Official Gazette on the day of the respective payment according to
that which is stipulated in number 6 of the First Chapter of the International
Compendium of Exchange Rates.  If there fails to be said exchange rate, that
which is referred to in Article 20 of the First paragraph of the 2010 law will
be applied.


XII: Protection of the Properties:  During the option term, the Seller will be
responsible for the judicial and extrajudicial defense of the Manifestación and
the minerals contained therein.  Consequently, the cost of said defense will be
the exclusive responsibility of the Seller.


XIII: Prohibition to Mortgage or Transfer:  For the purpose of the fulfillment
of the obligations that arise in the present unilateral purchase option
contract, the Seller, in this act, establishes in favour of Minera Polymet
Limitada, the prohibition to transfer, establish mortgages or any other
encumbrance, promise of sale and/or entering into of acts and contracts of any
nature on the Manifestación that is the object of this contract, without express
prior consent from Minera Polymet Limitada.  If, in spite of the above, any act
is executed or any contract is celebrated that limits or affects or that may
limit or affect the tenancy, possession or ownership of the mining properties
that are the object of this contract, or the minerals contained therein, that
act or Contract will be terminated ipso facto once the company accepts the
irrevocable offer made in this document, in conformity with Article 169 of the
Mining Code and without damage to the other corresponding rights, in conformity
with this contract and with the law.
 
 
 

--------------------------------------------------------------------------------

 
 
XIV: Other Rights and Obligations of Minera Polymet Limitada:  Without damage to
that which is established in the present contract, Minera Polymet Limitada will
also have the following rights and obligations:
 
1)
As of this date, Minera Polymet Limitada will be able to carry out labour or
work for the purpose of exploration, examination, prospecting and exploitation
of the minerals in which it is interested and in any form in which they are
found, and whether or not they are associated with other minerals, within the
area of the Manifestación identified in Clause I above.  Minera Polymet Limitada
may make their own the minerals extracted as a result of the labour or work
identified above.  For these purposes, Minera Polymet Limitada may carry out
work of examination, investigation, prospecting, drilling, galleries, tunnels,
roads, boring, sample analysis and other necessary work sufficient to determine
the decision to accept, to not pursue, to decline or to reject the option and
all to be done with human resources and its own equipment or that of a third
party contracted for such purposes.  Minera Polymet Limitada will be exclusively
responsible for the mining worksites for exploration and exploitation that are
located on the property, as well as the effects that such worksites produce,
having to fulfill all applicable judicial resolutions in kind.  In the event
that Minera Polymet Limitada initiates the exploitation of the Manifestación
prior to the date of the exercising of the purchase option, it must pay to the
Seller the Royalty indicated above.  If, after having initiated the exploitation
of the Mining Properties, Minera Polymet Limitada decides to accept the offer of
sale and to exercise the option to purchase the Manifestación, the amounts paid
as Royalty, as described in the present number, will be considered an advance on
the price of sale.  Likewise, in the event that Minera Polymet Limitada decides
not to accept the offer of sale and to not exercise the option to purchase the
Manifestación, the amounts paid as Royalty as described in the present number,
will remain the property of the Seller as indemnity for damages.

 
 
 

--------------------------------------------------------------------------------

 
 
 
2)
To make the payments agreed upon in the amounts indicated, within the terms
stipulated in Clause VII of the present document, unless it is decided to not
pursue, to decline or to reject the purchase option.

 
3)
To reimburse the Seller for the amounts paid as payments or patents for the
protection of the mining properties that are the object of this contract and
identified in Clause I, and those which are incurred during the option term.

 
4)
To not establish mining concessions for itself or for a third party in the area
of the Manifestación identified in Clause I of this document.

 
5)
To carry out all of the geophysical and geological studies and drilling
campaigns at its own consideration and when deemed convenient, for the purpose
of making a decision to exercise the Purchase Option.  If the decision is to not
exercise the option, said studies will be submitted, without cost and in their
entirety, to the Seller within the term of 60 days.

 
6)
The parties are in agreement that in the event that, for any reason outside of
their control, including the acts of nature examined in Article 45 of the Civil
Code, Minera Polymet Limitada finds itself unable to carry out the work of
exploration, examination and prospecting on the Manifestación, the terms
indicated in the present document will be suspended while the impediment lasts
and remains.  The terms related will be increased by the number of days they
were suspended.



XV: Prohibitions and Limitations:
 
1)
The Seller shall not, for the benefit of a third party, whether they are
concession miners or surface landowners, establish obligations or other rights
that may totally or partially affect the exercising of the rights that Minera
Polymet Limitada acquires in the present contract.  Likewise, rights of any
nature regarding the surface land, surface and subterranean waters shall not be
established for the benefit of a third party.  Equally, in the event that Minera
Polymet Limitada must establish obligations in order to carry out the work of
exploration, discovery, sample analysis and the gathering of minerals, the
Seller is obligated to give the written authorization required to obtain said
obligations.

 
 
 

--------------------------------------------------------------------------------

 
 
 
2)
The Seller is obligated to maintain strict confidentiality regarding all of the
information, technical data from exploration and exploitation, and know-how as
well as all other information related to the work Minera Polymet Limitada or its
contracted parties develop on the mining properties.

 
3)
Manuel Antonio Cortés Araya shall not file new pediments or manifestaciones and
shall not establish new exploration or exploitation concessions, either for
himself or for a third party, within the area of the mining Manifestación
identified in Clause I of this document.

 
4)
Manuel Antonio Cortés Araya shall not totally or partially assign or transfer
the rights and authorizations that are dealt with in this contract, without
prior and written consent from Minera Polymet Limitada



XVI: Water Rights:  During the term of the present contract, Minera Polymet
Limitada may use the water that originates within the area of the Manifestación
for the work of exploration.  Likewise, Minera Polymet Limitada may also, at its
own expense, request the exploration of subterranean water or rightfully request
the respective subterranean water use rights.


XVII: Assignment of the Contract on the part of Minera Polymet Limitada:  Minera
Polymet Limitada may, being authorized by the Seller, at any time sell, assign,
transfer or dispose of in any form, all or part of its rights in this contract
or of the mining properties and other goods acquired by virtue of this contract,
provided that the purchaser or assignee of such rights promises to fully observe
the obligations that Minera Polymet Limitada has contracted in this document.
 
 
 

--------------------------------------------------------------------------------

 
 
XVIII: Domicile:  For all legal purposes, the parties establish their domicile
in the city and community of Vallenar, and defer to the authority of the courts
of said city.


XIX: Expenses: The notary, Registrar, and other expenses generated as a result
of the signing of this option contract will be the responsibility of Minera
Polymet Limitada.


XX: Power of Attorney:  The contracting parties agree to grant power of attorney
to Néstor Pérez de Arce Senoceaín, national ID no. 2 497 949-8, domiciled at
1583 calle Prat in the city of Vallenar, so that he may issue the public or
private documents needed for the purpose of correcting errors, rectifying,
clarifying, adding, complementing, and omitting all of the facts, citations,
designations, mentions and records of any nature that may be necessary for the
completion, registration and subregistration of the present document with the
registers of the respective Registrar of Mines or any other corresponding
Registrar.


XXI: Power:  The holder of an official copy of the present document is
authorized to request the registrations, subregistrations, marginal annotations
and any other procedures that the parties wish to make before the Registrar of
Mines or any other corresponding Registrar.  The legal capacity of Kevin Robert
Mitchell to represent Minera Polymet Limitada is stated in the public document
of Constitution of said company dated July 17, 2007 and signed before the notary
of Vallenar, Ricardo Olivares Pizarro, and is not inserted here because it is
known by the parties and the authorizing Notary.  Minutes drawn up by the lawyer
Enrique Benítez Urrutia and received by email.  After having read and understood
the appearing parties sign.  Copies are given.  Annotated in the index under no.
1,352. I hereby swear.
 
 
 

--------------------------------------------------------------------------------

 
 
XXXXX (illegible on translator copy) 50000
XXXXX (illegible on translator copy 214060
 
 
Signature and fingerprint
Manuel Antonio Cortes Araya
C.I.No. 9466739-9
 
 
Signature and fingerprint
Kevin Robert Mitchell
C.I.No. 14498917-1
Authorized representative of Minera Polymet Limitada






Notary Stamp
Ricardo Olivares Pizarro
Signature




Notary Stamp
Ricardo Olivares Pizarro
Signature


I sign and stamp the present copy as a true copy of the original.
C7 DIC 2011
Vallenar


 
 

--------------------------------------------------------------------------------

 
 
Ricardo Olivares Pizarro
Registrar of Mines
Vallenar


This Registrar of Mines certifies that on this date the purchase option contract
for the Manifestación  between Manuel Antonio Cortés Araya and Minera Polymet
Limitada for the mining property designated “PIBE 1-20” is entered on page 228,
no.32 of the 2011 Register of Mortgages and Liens and the prohibitions on the
back of page 39, no.23 of the 2011 Register of Bans and Prohibitions and also
note has been made in the margin of the following registrations on page 3444,
no.2797 of the 2011 Register of Discoveries of this Registrar of Mines of
Vallenar.


Vallenar, December 7, 2011




Notary Stamp
Ricardo Olivares Pizarro
Signature